Per Curiam,
The testimony in this ease did not warrant a charge of negligence against the defendant company, and therefore the court below did not err in entering the nonsuit and refusing to take it off. A reference to the testimony and to the decisions of this court in the following cases will show that the plaintiff’s claim had nothing tangible to support it: Smith v. O’Connor, 48 Pa. 218; Hestonville, etc., Pass. Railroad Co. v. Kelley, 102 Pa. 115; Chilton v. Central Traction Co., 152 Pa. 425; Funk v. Electric Traction Co., 175 Pa. 559; Kline v. Electric Traction Co., 181 Pa. 276; Gould v. Union Traction Co., 190 Pa. 198; Fletcher v. Scranton Traction Co., 185 Pa. 147.
Judgment affirmed.